Citation Nr: 0934445	
Decision Date: 09/15/09    Archive Date: 09/23/09

DOCKET NO.  06-26 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to service connection for a lower back 
disability.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1990 to June 
1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
RO in Detroit, Michigan, which denied service connection for 
a lower back disability.

The Veteran testified at a February 2007 hearing at the RO.  
A transcript of the hearing has been associated with the 
file.


FINDING OF FACT

The evidence does not establish that the Veteran's lower back 
disability had its onset in service or is otherwise related 
to his active military service.


CONCLUSION OF LAW

The Veteran's lower back disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file, and has an obligation to provide 
reasons and bases supporting the decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim.  The Veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the appellant). 

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim for service connection 
for a lower back disability, VA has met all statutory and 
regulatory notice and duty to assist provisions.  

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  Under the 
VCAA, when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2008).  The United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006); the 
Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See 38 U.S.C. § 
5103(a).  Compliance with the first Quartuccio element 
requires notice of these five elements.  See id.  

Here, a letter sent to the Veteran in December 2004 informed 
the Veteran of what evidence was required to substantiate the 
claim, and of the Veteran's and VA's respective duties for 
obtaining such evidence.  However, it did not provide notice 
regarding the degree of disability or the effective date.  
This deficiency was cured by a March 2006 letter notifying 
the Veteran of these last two elements, and an October 2006 
letter that was fully compliant with all VCAA notice 
elements.  Although these letters were not sent prior to 
initial adjudication of the Veteran's claim, the Veteran had 
ample opportunity to respond with additional argument and 
evidence before his claim was subsequently readjudicated and 
a Supplemental Statement of the Case (SSOC) issued in June 
2006 and October 2007.  See Mayfield v. Nicholson, 499 F.3d 
1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. 
Nicholson, 20 Vet. App. 370 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as an SOC or SSOC, is sufficient to cure a timing 
defect).  Accordingly, the Board concludes that the duty to 
notify has been satisfied.

In Pelegrini, 18 Vet. App. at 120-21, the Court held that VA 
must request that the claimant provide any evidence in his 
possession that pertains to the claim, in addition to meeting 
the other notice requirements of Quartuccio.  This rule has 
been rescinded by the Secretary.  See 73 Fed. Reg. 23353 
(final rule revising 38 C.F.R. § 3.159(b) to rescind fourth 
element notice as required under Pelegrini II, effective May 
30, 2008).  Any error related to this element is harmless.

The VCAA further provides that VA has a duty to assist the 
veteran in the development of the claim.  See 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  The Board concludes that the duty 
to assist has been satisfied.  The Veteran's service 
treatment records and VA medical records are in the file.  
His private medical records have been obtained to the extent 
possible.  The Veteran has not identified any other 
outstanding records that he wanted VA to obtain or that he 
felt were relevant to the claim.  On the contrary, in a 
December 2006 response to the October 2006 VCAA notice 
letter, the Veteran indicated that he had no other 
information or evidence to submit in support of his claim.  
The Board concludes that the duty to assist has been 
satisfied with respect to obtaining the Veteran's medical and 
service treatment records.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Here, the RO provided the Veteran with an appropriate 
examination in January 2006.  To that end, when VA undertakes 
to provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds 
that the VA examination obtained in this case is adequate, as 
the examiner reviewed pertinent medical records in the 
Veteran's claims file and provided a rationale for the 
opinion stated.  Accordingly, the Board finds that VA's duty 
to assist with respect to obtaining a VA examination has been 
met.  See 38 C.F.R. § 3.159(c) (4).  Further examination or 
opinion is not needed on this claim because, at a minimum, 
there is no persuasive and competent evidence that the 
claimed condition may be associated with the Veteran's 
military service.  This is discussed in more detail below.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mlechick v. Mansfield, 503 F.3d 
1340 (Fed. Cir. 2007).

II. Service Connection

The Veteran contends that he is entitled to service 
connection for a lower back disability.  For the reasons that 
follow, the Board concludes that service connection is not 
warranted.  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder on a direct basis, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

As an initial matter, the Board finds that the medical 
evidence establishes that the Veteran has a current 
disability of the lower back.  The Veteran has been treated 
on an ongoing basis for recurrent back pain since June 2001.  
In a January 2006 VA examination, the Veteran exhibited 
flexion of 40 degrees, with complaint of pain at the end of 
motion.  The examiner diagnosed him with chronic lumbar 
strain with limited motion.  An April 2006 letter from the 
Veteran's supervisor, as well as his medical records, 
indicate that the Veteran has had to take a number of days 
off from work due to his back pain and is restricted in his 
work activities.  The Veteran's private medical records show 
that he has been prescribed Flexeril, Motrin, and Tylenol No. 
3 for his lower back pain.  In a September 2007 VA treatment 
record, the Veteran reported that his lower back pain was at 
a scale of 10/10.  He was unable to do his daily activities 
such as cutting grass or washing the car.  Finally, a March 
2007 VA examination shows that the Veteran was issued a back 
brace.  The Board is satisfied with the evidence of a current 
disability. 

The Board next turns to whether there is evidence of an in-
service disease or injury.  The Veteran alleges that he was 
involved in a car accident in August 1992 in which he injured 
his back.  The Board has reviewed the Veteran's service 
treatment records.  There are a number of records spanning 
the three years the Veteran served in the Navy.  These are 
negative for treatment, diagnoses, or complaints of a back 
injury or condition.  A treatment record dated in September 
1992, about a month after the accident allegedly occurred, 
indicates that the Veteran was carried to the emergency room 
by a shipmate when he came down with a viral syndrome 
including nausea, vomiting, and a severe headache.  He had 
been ill for about four days.  There is no mention of a back 
injury or condition in this record.  A February 2003 Medical 
Board Report addressing a wrist and arm injury the Veteran 
sustained while playing basketball (which eventually resulted 
in his discharge) notes that the Veteran's physical 
examination was normal except for his left elbow.  Again, 
there is no mention of a back condition.
 
At the February 2007 RO hearing, the Veteran testified that 
in August 1992 he was injured in a car accident with two 
other passengers while on temporary assigned duty in Detroit, 
Michigan to assist with military recruiting efforts.  He 
stated that he was taken to Henry Ford Hospital where he was 
treated.  In a March 2005 VA examination, the Veteran 
specified that he was taken to the hospital for a back 
injury, and that he stayed in the hospital for a day and a 
half.  Thereafter, he was put on leave from his duty.  After 
the leave period was over, he went back to his unit in Japan.  
When the Veteran was discharged, the hospital gave him 
paperwork which he then turned in to his Chief of Command.  
The Chief of Command told him that this paperwork would be 
forwarded to the command in Japan.  The Veteran stated that 
this paperwork was lost and he has not been able to secure a 
record of this accident or the treatment he received.  The 
Veteran also submitted a July 2005 statement purportedly 
written and signed by the driver of the vehicle.  In this 
statement, the driver wrote that the car was hit by a mini 
van on the driver side.  Emergency services were called and 
the passengers were taken to Henry Ford Hospital with neck 
and back injuries.  In a December 2006 statement, the Veteran 
wrote that he was in the front seat of the car and injured 
his back in the accident.  He was not able to exit the car by 
himself and had to have emergency services help him out of 
it.  

There are no medical records reflecting treatment for 
injuries sustained in the August 1992 accident.  In response 
to a request for medical records, Henry Ford Hospital sent 
medical records dated from March 1999 to September 2005, but 
did not send records for the year of 1992.  Furthermore, the 
record does not contain any police report or other evidence 
of the accident.  Notwithstanding the foregoing, the Board 
observes that a June 2001 private treatment record, as well 
as in other private treatment records dated years before the 
Veteran filed this claim in November 2004, document the 
Veteran's reported history of being in an automobile accident 
in the early 1990's.

Given the detail and consistency with which the Veteran has 
described the accident, supported by the Veteran's private 
treatment records in which he reported this accident and the 
statement by the driver of the vehicle, the Board finds the 
Veteran's report of being involved in an automobile accident 
in 1992 during active service are credible.  

In addition to evidence of current disability and an in-
service injury, the third Hickson element requires competent 
evidence of a nexus between the Veteran's current disability 
and the claimed in-service injury.  The Veteran contends that 
his current lower back disability was caused by the August 
1992 car accident.  In a February 2005 statement and at a May 
2005 VA examination, the Veteran stated that the pain has 
become gradually worse since the accident.  

The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms such 
as back pain.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  Competency, however, must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  The Veteran is not 
competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
because he does not have the requisite medical knowledge or 
training.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Thus, while the Board may accept the Veteran's statements 
that he was in a car accident in 1992 and experiences back 
pain, it cannot give any weight to his contention that his 
current disability was caused by the 1992 car accident as he 
is not competent to provide medical nexus opinions.    

The Board has reviewed the Veteran's post-service private and 
VA medical records, as well as the statements submitted by 
himself, his mother, his sister, and the mother of his 
children.  

The earliest documented medical evidence of a lower back 
disability is a June 4, 2001, private treatment record from 
Henry Ford Hospital.  This record reflects that the Veteran 
complained of a three-day history of lower back pain.  He 
reported that it is aggravated by working all night on his 
feet at the post office.  He denied any recent injury or 
trauma to his back or any accidents.  He also denied any past 
medical problems.  He reported that ten years earlier, he was 
involved in a motor vehicle accident, which he thought was 
unrelated to his current back pain.  It is notable that the 
Veteran also denied any history of chronic lower back pain.  

A June 11, 2001 private treatment record, reflecting a 
follow-up visit for the Veteran's back pain, also indicates 
that the Veteran denied any trauma or injury to his lower 
back.  The examining doctor felt that the back pain was 
probably exacerbated by prolonged standing at work. 

In a September 2001 private treatment record addressing his 
lower back pain, the Veteran denied having any past medical 
problems.  Again, there is no mention of the 1992 automobile 
accident or a chronic history of back pain. 

A July 2002 private treatment record indicates that the 
Veteran had chronic back pain for one year.  There is no 
mention of the automobile accident in 1992 or a longer 
history of back pain.

In an August 26, 2002 private treatment record, the Veteran 
reported that about six months previously he injured his back 
again at work while trying to catch mail that was going down 
the line.  The Veteran reported that he made the wrong 
movement and felt his back instantly tighten.  He stated that 
he had complained of continuous back pain since the year 
before, and the recent injury seemed to aggravate his back 
even more.  

In an August 27, 2002 private treatment record, the Veteran 
reported a history of chronic lower back pain since 1992 
secondary to a work-related injury.  He reportedly re-injured 
his back in 1997.  This record also reflects that a lumbar 
spine X-ray study conducted in June 2001 was negative. 

A September 2002 private treatment record indicates that the 
Veteran complained of pain that started in June1994 when he 
was involved in a motor vehicle accident while still in the 
military.  The record also indicates that there was a more 
recent incident in August 2001.  In the past, the Veteran had 
limited testing and treatment.  X-rays of his lower back from 
June 2001 showed evidence of spondylolysis at L5, but 
otherwise there was maintained alignment and disk spaces.  
The doctor's impression was symptomatic spondylolysis 
associated with a motor vehicle accident. 

A January 2003 medical leave form indicates that the 
Veteran's back pain began in August 2001.  

In an April 2003 private treatment record, the Veteran stated 
that he sustained a trauma to the back area many years ago.  
He stated that for the past two years it had been getting 
worse.  

A January 2004 private treatment record reflects that the 
Veteran had a history of years of back pain that started with 
some injuries while he was in the military and later on as a 
postal worker.  

In a May 2004 private treatment record, the Veteran stated 
that he had sustained an injury when he was in the military 
in 1991.  A medical leave form filled out that same day 
indicates that the back pain began in August 2001. 

During a March 2005 VA examination, the Veteran reported that 
he was involved in a car accident in 1992 while he was in the 
Navy.  He was put on leave for a short period.  His military 
duties were not affected, but gradually he started to 
experience increased pain in the lower back.  There was no 
history of any further injury.  The VA examiner did not 
render an opinion as to the cause of the Veteran's back pain.  

A September 2005 private treatment record reflects that the 
Veteran had a history of chronic back pain since a motor 
vehicle accident in 1999.  

An October 2005 medical leave form indicates that the 
Veteran's condition began in August 1992. 

A March 2007 VA treatment record indicates that the Veteran's 
back pain began in 1991.  

In January 2006, the Veteran underwent a VA examination in 
connection with this claim.  In this examination, he reported 
that in 1992 while he was in the Navy he injured his back.  
He went to check with the doctor and was sent to a hospital 
for treatment.  He continued taking medications while in the 
military but finally was discharged on medical grounds due to 
a wrist injury.  The VA examiner concluded that it is not 
likely that the Veteran's current back disorder is related to 
his military service or any documented event therein.  
Despite his history of an in-service automobile accident, the 
examiner observed that the Veteran did not have a documented 
record of an injury or treatment for his back while in the 
military.  He also had been having a lot of treatment without 
any subjective history of improvement.  

A March 2006 letter written by the Veteran's mother details 
some of the Veteran's limitations due to his disability and 
states that he had been hurt while in service in the Navy.  A 
March 2006 letter from the mother of the Veteran's children 
and an April 2006 letter from the Veteran's sister also 
discuss the Veteran's serious difficulties due to his 
disability.  Finally, in an April 2006 letter, the Veteran's 
supervisor at the post office stated that the Veteran misses 
many days from work or comes in late due to his back 
disability.  The supervisor also stated that the Veteran is 
not able to perform all the activities he was hired to do as 
a result of limitations imposed by his disability. 

In a December 2006 statement, the Veteran stated that he did 
not have any other problem or injuries that could be related 
to his back.  Thus, he implied, his current lower back 
disability must be due to the August 1992 accident.  

In reviewing the above evidence, the Board notes that there 
are no service treatment records either prior or subsequent 
to August 1992, when the automobile accident allegedly 
occurred, indicating that the Veteran complained of back 
pain.  Furthermore, the Veteran does not allege that he was 
ever treated for back pain prior to June 2001 apart from the 
treatment he allegedly received at the time of his accident.  
The Board finds the June 2001 private treatment highly 
probative as it reflects the first documented complaint of 
lower back pain.  At that time, he stated it had been present 
for three days, and denied any history of chronic lower back 
pain.  The Board finds it significant that the Veteran at 
that time also reported that the motor vehicle accident that 
occurred ten years earlier was unrelated to his current back 
pain.  This is evidence against a fining of a continuity of 
symptomatology since the time of the in-service accident.  If 
the Veteran had in fact experienced a chronic history of back 
pain, the Board believes the Veteran would have reported 
such.  Instead, the Veteran asserted that he did not have a 
history of back pain and that he did not believe the car 
accident was the cause of his current back pain.  

Likewise, as shown above, subsequent medical records dated in 
September 2001 and July 2002 make no mention of a long 
history of back pain or the 1992 automobile accident.  This 
again is evidence against a finding of a continuity of 
symptomatology since service.  

It was not until over a year since the Veteran was first 
treated for his back pain, in the private medical records 
dated in August and September 2002, that the Veteran stated 
that his lower back pain had been present since the early 
1990's.  Thereafter, the Veteran was more or less consistent 
in reporting this history.  Because the Veteran explicitly 
denied such a history during his first doctor's visit for 
back pain, and apparently in subsequent visits that year, and 
because there is no documentation of any treatment or 
complaints of back pain prior to June 2001, the Board is not 
persuaded that the Veteran has experienced consistent back 
pain since the early 1990's.  Apart from the Veteran's 
assertions, there is no other evidence that the Veteran's 
current lower back disability, which first manifested in June 
2001, was caused by a car accident that occurred almost ten 
years earlier.  The Board notes in this regard that the 
Veteran has never specified how severely he was injured in 
this accident, the type of treatment he received in the 
hospital, or what his symptoms were in the days and weeks 
following the accident. 

In sum, the Board finds the Veteran was in an automobile 
accident in August 1992, but there is no competent evidence 
that this accident resulted in any lasting complications.  On 
the contrary, the VA examiner in the January 2006 VA 
examination concluded that it was not likely that the 
Veteran's current back disorder is related to his military 
service.  The examiner based this opinion on a review of the 
claims folder including private treatment records from Henry 
Ford Hospital.  Furthermore, the examiner took into account 
the Veteran's involvement in an automobile accident in the 
early 1990's.  Consequently, the Board finds that the 
preponderance of the evidence is against a finding that the 
Veteran's current back disability is related to service. 

In reaching this conclusion, the Board notes that a September 
2002 private treatment record indicates that the Veteran has 
symptomatic spondylolysis associated with a motor vehicle 
accident.  However, the physician was simply relating the 
history reported to him by the Veteran, and not rendering a 
medical opinion as to whether the Veteran's current lower 
back pain was actually caused by the 1992 accident.  A bare 
transcription of lay history reported by the Veteran, 
unenhanced by additional comment by the transcriber, does not 
become competent medical evidence simply because the 
transcriber is a medical professional.  LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).  Moreover, the value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 
(1999).  Thus, the Board does not give any weight to this 
record as evidence that the Veteran's lower back disability 
is related to the 1992 automobile accident.  

The Board also notes that the August 27, 2002 record states 
that the Veteran's lower back disability was secondary to a 
work-related injury rather than an automobile accident, and 
that other records vary in the exact year of the car 
accident, ranging from 1991 to 1999.  However, the Board 
believes it is possible that some of these inconsistencies 
can be attributed to the transcribers of these records rather 
than any deficiency in the Veteran's accuracy or consistency 
in reportage.  The Board further notes that the August 2002 
private treatment record mentions a more recent injury at 
work which might have aggravated the Veteran's back pain.  
The Board recognizes that this does not preclude a finding 
that he also has a persistent back disability caused by an 
earlier accident.  Nevertheless, for the reasons stated 
above, the Board finds that the Veteran's current lower back 
disability was not caused by the August 1992 accident.

The Board sympathizes with the challenges the Veteran states 
he is facing due to his lower back disability.  However, in 
light of the foregoing, the Board finds that the 
preponderance of the evidence is against the Veteran's claim.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and service connection for a lower back disability must be 
denied.  See Hickson, supra; 38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for a lower back disability 
is denied. 



___________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


